Title: To George Washington from Thomas Pinckney, 22 October 1789
From: Pinckney, Thomas
To: Washington, George


          
            Sir
            Charleston 22d Octr 1789
          
          I embrace the earliest opportunity of conveying to you my most grateful acknowledgements for the appointment of Judge in the fœderal Court of this District; and at the same time of expressing the extreme regret with which I am constrained to decline this flattering testimony of your approbation.
          I am well aware, Sir, that with You no considerations arising from personal inconvenience will, or ought, to justify a Citizen in withholding his Services from his Country; but, Sir, when you are informed that I have a numerous family & that my affairs are so situated as to require my own immediate & unremitted exertions, I trust I shall be exculpated from the censure of a criminal neglect of duty to my Country, and of an undue sense of the honor conferd by the appointment, in declining a favor, the remembrance of which I shall ever cherish with the most grateful sensations. With every sentiment of respectful affection I remain Sir Your much obliged and most obedient Servant
          
            Thomas Pinckney
          
        